Citation Nr: 1200595	
Decision Date: 01/09/12    Archive Date: 01/20/12

DOCKET NO.  07-39 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a right shoulder disorder.

3.  Entitlement to service connection for residuals of a traumatic brain injury, claimed as a concussion with memory loss.

4.  Entitlement to service connection for an acquired psychiatric disorder, claimed as anxiety.  

5.  Entitlement to an initial increased rating for migraine headaches, rated 0 percent disabling, effective July 11, 2006, and 30 percent disabling, effective February 22, 2010.

6.  Entitlement to an initial increased rating for tinnitus, currently rated 10 percent disabling.

7.  Entitlement to an initial increased rating for a right hand disability, residuals of a shrapnel wound injury, rated 0 percent disabling, effective July 11, 2006, and 10 percent disabling, effective February 27, 2010.

8.  Entitlement to an initial increased rating for a low back disability, rated 10 percent disabling.

9.  Entitlement to an initial compensable rating for a chronic bronchitis.

10.  Entitlement to an initial compensable rating for a left shoulder disability, residuals of a shrapnel wound injury.

11.  Entitlement to an initial compensable rating for a left ankle disability.

12.  Entitlement to an initial compensable rating for a skin disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1997 to July 2006.  

This matter comes before the Board of Veterans' Appeals (Board) from an April 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which granted service connection and assigned initial 10 percent ratings for tinnitus and a low back disorder, and 0 percent ratings for migraine headaches, a respiratory disability, a right hand disability, a left shoulder disability, a left ankle disability, and tinea cruris, while denying the other service connection claims on appeal.  

Following that initial rating action, the Veteran relocated to Oregon and his claims folder was transferred to the Portland RO, which issued an April 2010 decision granting an increased 30 percent rating for migraine headaches, effective February 22, 2010, and an increased 10 percent rating for the right hand disorder, effective February 27, 2010.  However, as neither of those awards represented a total grant of benefits sought on appeal, the claims for increase remained before the Board.  AB v. Brown, 6 Vet. App. 35 (1993)

The record thereafter shows that the Veteran again relocated, this time to Florida, and the St. Petersburg RO took jurisdiction of his claims.  In response to his request for a hearing before the Board, that RO scheduled him for a hearing on August 19, 2010.  However, the Veteran did not report for the scheduled hearing.  Nor did he provide any reason for his failure to attend or request that the hearing be rescheduled.  None of the notice letters regarding the hearing has been returned as undeliverable.  Accordingly, the request for a hearing is considered withdrawn.  38 C.F.R. § 20.704(d) (2011). 

The issues of entitlement to initial increased ratings for a right hand disability, a left shoulder disability, a left ankle disability, a low back disability, and a skin disability and service connection for a psychiatric disability are REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran does not currently have bilateral hearing loss that meets the criteria for qualification as a disability for VA purposes.

2.  The preponderance of the evidence shows that the Veteran does not have a currently diagnosed right shoulder disability or other disability of the upper extremities for which service connection is not already in effect.

3.  The preponderance of the evidence is at least in equipoise as to whether the Veteran has current residuals of a traumatic brain injury, separate and apart from the migraine headaches for which service connection has been granted.

4.  Since the effective date of service connection, the Veteran's migraine headaches have been manifested by characteristic prostrating attacks, which have occurred at an average frequency of at least once per month over a period of several months.

5.  Since the effective date of service connection, the Veteran's respiratory disorder has been manifested by post-bronchodilator pulmonary function test results of Forced Expiratory Volume in one second greater than 71- to 80-percent predicted, a ratio of Forced Expiratory Volume in one second to Force Vital Capacity greater than 71 to 80 percent, and Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method  greater than 66- to 80-percent predicted.  Additionally, there have been no contentions or clinical findings of a maximum exercise capacity of less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), cor pulmonale (right heart failure), right ventricular hypertrophy, pulmonary hypertension (shown by Echo or cardiac catheterization), episodes of acute respiratory failure, or the need for outpatient oxygen therapy.

6.  The Veteran's service-connected bilateral tinnitus is assigned a 10 percent rating, the maximum rating authorized under Diagnostic Code 6260.  

7.  Throughout the pendency of this appeal, the competent evidence of record has not presented an exceptional or unusual disability picture with such related factors as a marked interference with employment or frequent periods of hospitalization due to the Veteran's service-connected migraine headaches, respiratory disorder or tinnitus so as to render impractical the application of the regular schedular standards.

CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met. 38 U.S.C.A. § 1110, 5107 (West 2002 & 2011); 38 C.F.R. §§ 3.303, 3.304, 3.309, 3.385 (2011).

2.  The criteria for service connection for a claimed right shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & 2011); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2011).

3.  Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for residuals of a traumatic brain injury have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & 2011); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2011).

4.  Resolving all reasonable doubt in favor of the Veteran, the criteria for an initial rating of 30 percent, but not higher, for migraine headaches have been met since July 11, 2006.  38 U.S.C.A. § 1155 (West 2002 & 2011); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2011).

5.  The criteria for an initial compensable rating for a respiratory disorder manifested by chronic bronchitis have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.383, 4.1, 4.2, 4.7, 4.10, 4.97, Diagnostic Code 6600 (2011).

7.  The criteria for the assignment of an initial rating in excess of 10 percent for bilateral tinnitus have not been met.  38 U.S.C.A. §1155 (West 2002 & 2011); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2011); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).

8.  The criteria for referral for consideration of increased ratings for migraine headaches, a respiratory disorder, and tinnitus on an extraschedular basis have not been met.  38 C.F.R. § 3.321(b)(1) (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, in active military, naval, or air service. 38 U.S.C.A. § 1110 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.303, 3.304, 3.310 (2011).

When no preexisting condition is noted at the time a Veteran is examined, accepted, and enters service, the presumption of soundness arises and the Veteran is presumed to have been sound upon entry to service.  The presumption of soundness may only be rebutted by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 C.F.R. § 3.304(b) (2011).

Service connection for some disorders, including sensorineural hearing loss and arthritis, will be rebuttably presumed if manifested to a compensable degree within one year following separation from active service.  38 U.S.C.A. §§1101, 1112, 1113, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible.  Lay assertions of medical status do not constitute competent medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

For injuries alleged to have occurred in combat, the law provides a relaxed evidentiary standard of proof to determine service connection.  38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2011); Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  When an injury or disease is alleged to have been incurred or aggravated in combat, the incurrence or aggravation may be shown by satisfactory lay evidence, consistent with the circumstances, conditions, or hardships of combat, even if there is no official record of the incident.  38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2011); 38 C.F.R. § 3.304(d) (2011).  Satisfactory evidence is credible evidence. Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  Credible, consistent evidence may be rebutted only by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2011); 38 C.F.R. § 3.304(d) (2011).  This provision does not establish a presumption of service connection; rather, it eases a combat Veteran's burden of demonstrating the occurrence of some in- service incident to which the current disability may be connected.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  The reduced evidentiary burden only applies to the question of service incurrence, and not to the question of either current disability or nexus to service.  Both of those inquiries generally require competent medical evidence.  Brock v. Brown, 10 Vet. App. 155 (1997); Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459 (1996).

It is the Board's principal responsibility to assess the credibility, and therefore the probative value of proffered evidence of record in its entirety.  Owens v. Brown, 7 Vet. App. 429 (1995); Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. App. 69 (1993); Hensley v. Brown, 5 Vet. App. 155 (1993).  In determining whether evidence submitted by a Veteran is credible, the Board may consider internal consistency, facial plausibility, and consistency with other information submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In this case, the Veteran claims that service connection is warranted for bilateral hearing loss, a right shoulder disorder, and a traumatic brain injury.  The Board's analysis of those claims is set forth, below.

Bilateral Hearing Loss

Impaired hearing will be considered a disability for VA purposes when the thresholds for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz are 40 decibels or more; when the thresholds for at least three of these frequencies are 26 decibels; or when speech recognition scores using the Maryland CNC test are less than 94 percent.  38 C.F.R. § 3.385 (2011).  Additionally, the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss, even if it does not rise to the level of disabling under VA standards.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

Under VA's governing regulations, an examination for hearing loss must be conducted by a state-licensed audiologist and must include both a pure tone audiometry test and controlled speech discrimination (Maryland CNC) test.  38 C.F.R. § 4.85 (2011). 

Here, the Veteran contends that he incurred disabling hearing loss in both ears as a result of prolonged exposure to small and heavy weapons fire during his period of active service in the infantry.  

The Veteran is competent to state that he experienced noise exposure in service. Layno v. Brown, 6 Vet. App. 465 (1994).  Additionally, the Board considers the Veteran's account to be credible as it is corroborated by his service personnel records, which confirm that he served in the infantry and in combat.  Caluza v. Brown, 7 Vet. App. 498 (1995).  Therefore, the Veteran may be presumed to have been exposed to noise exposure during his period of active duty.  Moreover, even without the Veteran's competent and credible lay assertions, acoustic trauma would be conceded in light of his documented service in combat and receipt of the Purple Heart Medal.  38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2011); 38 C.F.R. § 3.304(d) (2011).  

The Board's finding of in-service noise exposure supports the Veteran's bilateral hearing loss claim.  However, in order to establish service connection, there still must be evidence demonstrating the presence of a current disability and evidence demonstrating a nexus linking a current disability to the in-service trauma.

The Veteran's service medical records show that, beginning in 1998, he complained of hearing problems.  Subsequent in-service audiological evaluations revealed evidence of bilateral hearing deficiencies.  On examination in March 2006, prior to his separation from service, the Veteran exhibited hearing levels that met the criteria for a disability under 38 C.F.R. § 3.385, but only with respect to his right ear:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
70
20
25
25
LEFT
20
20
30
15
10

Notwithstanding this in-service finding, a subsequent VA examination, administered in support of the Veteran's claim for benefits in February 2007, did not reveal hearing loss in either ear that qualified as disabling under VA standards:  




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
20
10
LEFT
25
20
20
20
20

Contemporaneous speech recognition testing using the Maryland CNC test revealed scores of 94 percent in the Veteran's right ear and 96 percent in his left.  

The Veteran's subsequent VA outpatient treatment records show intermittent complaints of bilateral hearing loss.  However, the Veteran has not undergone any additional audiological testing using the methods prescribed under 38 C.F.R. § 4.85.  

Therefore, the only post-service clinical findings that are valid and complete for rating purposes are contained in the February 2007 VA examination report.  Those findings do not show that the Veteran currently exhibits hearing thresholds of 40 decibels or more for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz, or thresholds of 26 decibels for at least three of these frequencies.  Nor does that evidence establish that the Veteran's speech recognition scores using the Maryland CNC test are less than 94 percent.

Accordingly, the Board finds that the Veteran's current hearing loss does not qualify as a disabling for VA purposes.  38 C.F.R. §§ 3.385, 4.85 (2011).  On the contrary, the Veteran has consistently demonstrated hearing threshold levels of 20 decibels or less at all but one of the frequencies from 500 to 4000 Hertz.  Thus, he falls within the threshold for normal hearing across nearly all of those applicable frequencies.  Hensley v. Brown, 5 Vet. App. 155 (1993).  Moreover, while cognizant that the Veteran has exhibited some degree of hearing loss in the left ear at 500 hertz, that mild deficit does not constitute a disability under VA's governing regulations.  38 C.F.R. §§ 3.385, 4.85 (2011).  

Absent competent evidence of current disability, the Board finds that service connection for bilateral hearing loss is not warranted.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

In rendering this decision, the Board is mindful of the in-service medical evidence, which favors the Veteran's claim, and his lay assertions of continuous hearing problems since his period of active duty.  Maxson v. Gober, 230 F.3d 1330, 1332 (Fed. Cir. 2000).  Just as the Veteran is competent to report a history of in-service noise exposure, he is competent to describe ongoing hearing problems, which are capable of lay observation.  Charles v. Principi, 16 Vet. App 370, 374 (2002).  Moreover, the Board considers the Veteran's assertions to be credible as they are both internally consistent and consistent with the other evidence of record.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).  Nevertheless, the Board is bound by its governing regulations, which require evidence of a current hearing loss disability in accordance with the criteria set forth in 38 C.F.R. § 3.385 and 38 C.F.R. § 4.85.  The Veteran himself, as a lay person without any apparent clinical training, is not competent to render a diagnosis in accordance with those criteria.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159 (a)(1) (2011) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions). 

If in the future, the Veteran receives a diagnosis of hearing loss with findings that meet the criteria of 38 C.F.R. § 3.385, he is welcome to submit a new claim for service connection.  However, the preponderance of the evidence weighs against a finding that he currently exhibits disabling hearing loss that is related to his in-service acoustic trauma or to any other aspect of his military service.  As the preponderance of the evidence is against his claim for service connection, that claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002 & 2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Right Shoulder Disability

In addition to seeking service connection for bilateral hearing loss, the Veteran claims to suffer from permanent residuals of a right shoulder sprain, which he incurred in the military.

The Veteran has documented combat service.  Thus, in the absence of clear and convincing evidence to the contrary, the Board accepts his lay assertions as satisfactory evidence that he sprained his right shoulder while on active duty during combat operations.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2011); Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  Nevertheless, in order to prevail in his claim for service connection, the evidence must still establish a nexus between that presumed in-service injury and a current disability.

The Veteran's service medical records do not contain any specific complaints or clinical findings of right shoulder problems.  Nor were any shown at the time of his separation examination.  Thereafter, the Veteran underwent a February 2007 VA examination in which he reported a history of chronic right shoulder pain persisting since the late 1990s.  However, he denied having ever undergone surgery or injection therapy for his claimed condition.  He also denied any use of orthotic devices.  With respect to current symptoms, the Veteran acknowledged that he did not currently experience any pain, locking, stiffness, fatigability, swelling, instability, lack of endurance, or flare-ups in his right shoulder.  Nor did he report any limitations in his occupational functioning or daily living activities in connection with that joint.  

Clinical evaluation of the right shoulder was negative for any evidence of redness, heat, swelling, tenderness, weakness, or impaired endurance.  Nor were there any findings of muscle atrophy or impaired muscle strength.  Similarly, active and passive range of motion testing revealed abduction, forward flexion, and external and internal rotation that were all within normal limits.  In addition, the Veteran did not exhibit any impaired endurance or shortening of duration on repetitive motion.  Contemporaneous X-rays of the right shoulder were also unremarkable.  Based on that clinical assessment, and the other evidence of record, the VA examiner concluded that the Veteran did not have any current abnormalities related to his in-service right shoulder sprain.

Following the above VA examination, the Veteran underwent periodic VA outpatient treatment for numerous service and nonservice-connected conditions.  However, he does not appear to have sought medical care for any problems involving his right shoulder.  

Thereafter, on follow-up VA joints examination in February 2010, the Veteran did not complain of any pain or other symptoms with respect to his right shoulder.  Instead, he focused on the symptoms associated with his left shoulder and right hand disorders.  The Board observes that the Veteran has been granted separate awards of service connection and disability ratings for those disabilities.  The Veteran has not alleged, and the evidence does not otherwise show, that those service-connected disabilities have had any impact on his right shoulder.  Nor does the record indicate that the Veteran's occasional complaints of right shoulder pain have been found to warrant a clinical diagnosis.  Such symptoms alone, without a diagnosed or identifiable underlying malady or condition, do not constitute a disability.  Without a pathology to which such symptoms can be attributed, there is no basis upon which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  Furthermore, those symptoms do not constitute objective indications of chronic disability such that the Veteran's claimed disability could be considered a qualifying chronic disability due to an undiagnosed illness.  38 C.F.R. § 3.317 (2011).

After careful consideration, the Board finds that the evidence of record preponderates against a finding that the Veteran has a currently diagnosed right shoulder disability.  None of the Veteran's treating clinicians or the VA examiners who have assisted in the development of his claims has found evidence of such a disorder.  Therefore, his claim for service connection  must be denied.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

The Board recognizes that the Veteran himself believes that he suffers from a right shoulder disorder, which is manifested by chronic pain.  He is certainly competent to report such symptoms as chronic joint pain, which are capable of lay observation.  Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, there is nothing in the record that undermines the credibility of his assertions in that regard.  Caluza v. Brown, 7 Vet. App. 498 (1995).  However, the Veteran has not shown that he is competent to give an opinion on diagnosis, causation, or aggravation of a medical condition, such as a right shoulder disability.  Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Therefore, his assertions, standing alone, are insufficient to establish that he suffers from a service-related upper extremity disorder separate and apart from the conditions for which service connection has already been granted.  

For the foregoing reasons, the Board finds the preponderance of the evidence is against the Veteran's claim for service connection for a right shoulder disability and that claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002 & 2011); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Traumatic Brain Injury

The Veteran has reported a series of in-service closed head injuries, which resulted in concussions and which he now claims have permanently impacted his memory and other cognitive capabilities.  In essence, the Veteran is seeking service connection for one or more traumatic brain injuries incurred during his period of active duty.  The Board is mindful of the Veteran's combat status.  By his own admission, however, none of his head injuries occurred in combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) do not apply to his claim.

In addition to in-service head injuries, the Veteran has also reported a series of injuries that occurred prior to his enlistment.  However, such a lay account, alone, is insufficient to rebut the presumption of soundness on entry.  Gahman v. West, 13 Vet. App. 148 (1999) (recorded history provided by a lay witness does not constitute competent medical evidence sufficient to overcome the presumption of soundness, even when such is recorded by medical examiners).  Moreover, the Veteran was not found to have any disabling head injuries at the time of his service entrance examination.  Accordingly, he is presumed to have been sound on entry.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 C.F.R. § 3.304(b) (2011).

The Veteran's service medical records corroborate his account of in-service closed head injuries.  Specifically, those records show that he was knocked unconscious on two occasions in 1998, first when an infantry tank hatch closed unexpectedly on his head and second when he collided with a steel fencepost driver.  While both incidents were noted at the time of the Veteran's separation examination, a specific diagnosis of traumatic brain injury was not rendered at that time.

Post-service medical records show that the Veteran complained of chronic headaches arising from his in-service head injuries.  The Board recognizes that the Veteran has already been awarded service connection for migraines.  Therefore, to grant an additional award for service connection for those same symptoms, in the absence of a separately diagnosed disorder, would constitute impermissible pyramiding.  38 C.F.R. § 4.14 (2011).  Accordingly, the Board must now consider whether the Veteran has additional diagnosed head injury residuals, other than headaches, for which service connection may be granted.

The Veteran underwent a February 2010 VA neurological examination in which the examiner confirmed the Veteran's previous diagnosis of severe migraine headaches.  That examiner also opined it was highly likely that, in addition to causing migraines, the head injuries the Veteran received in service may have led to some degree of traumatic brain injury.  While the examiner did not provide a rationale for that opinion, the examiner indicated that it was based on a review of both the current examination results and the rest of the pertinent evidence in the Veteran's claims folder.

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

Here, the Board considers the February 2010 examiner's report to be both probative and persuasive.  The Board recognizes that the examiner's findings were not supported by a detailed rationale.  Sklar v. Brown, 5 Vet. App. 140 (1993).  Nevertheless, those findings were based on a thorough examination of the Veteran and a review of the claims folder, which increases their overall probative value.  Prejean v. West, 13 Vet. App. 444 (2000).  Moreover, the Board considers it significant that the February 2010 examiner's report is the most current medical opinion evidence of record and was undertaken directly to address the issue on appeal.  Further, there are no contrary opinions of record.  Therefore, the Board finds that the examiner's report is adequate for rating purposes and that additional examination is not warranted.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As the February 2010 VA examiner's report is fully favorable to the Veteran, he would not be well-served by an additional examination with respect to his traumatic brain injury claim.  Soyini v. Derwinski, 1 Vet. App. 540 (1991).  On the contrary, such development would be a redundant exercise and would result only in additional delay with no benefit to the Veteran.  Sabonis v. Brown, 6 Vet. App. 426 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).

The Board finds that the above evidence, particularly the February 2010 VA examiner's report, which the Board considers highly probative, shows that the Veteran has current residuals of a traumatic brain injury, in addition to headaches, which are related to his in-service closed head injuries.  

In addition, the Board finds that the Veteran is competent to report that he has experienced memory loss and related cognitive problems, of which he has personal knowledge, since injuring his head on two occasions during his period of active duty.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran's account is consistent with his earlier statements, recorded in his service medical records.  It is also consistent with the other evidence of record and, thus, is deemed credible.  Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, the Veteran's reports constitute competent and credible evidence of a continuity of symptomatology, which further supports his claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

For the foregoing reasons, the Board finds that the balance of positive and negative evidence is at the very least in relative equipoise.  Resolving all reasonable doubt remaining in favor of this combat-decorated Veteran, the Board finds that service connection for residuals of a traumatic brain injury is warranted.  38 U.S.C.A. § 5107 (West 2002 & 2011); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).



Initial Increased Ratings

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002 & 2011); 38 C.F.R. § Part 4 (2011).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § Part 4 (2011).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

The Veteran contends that higher initial ratings are warranted for his migraine headaches, respiratory disorder, and tinnitus.

Migraine headaches

The Veteran's service-connected headaches have been rated under Diagnostic Code 8100, which contemplates migraine headaches.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2011).  That diagnostic code provides for a 10 percent rating for characteristic prostrating attacks occurring an average of once every two months over the several months.  A 30 percent rating is warranted for characteristic prostrating attacks occurring on an average of once a month over the last several months.  A maximum 50 percent rating is warranted for very frequent completely prostrating attacks productive of severe economic inadaptability.  

For rating codes, such as Diagnostic Code 8100, which do not provide for a 0 percent rating, a 0 percent rating will nevertheless be assigned when the symptomatology required for the minimum compensable rating is not shown.  38 C.F.R. § 4.31 (2011). 

The Veteran's headaches have been rated 0 percent disabling from the date of service connection, July 11, 2006, through February 21, 2010, and as 30 percent disabling from February 22, 2010, to the present.  While cognizant of the RO's assignment of staged ratings, the Board finds that the Veteran's headaches have warranted a continuous 30 percent rating, but not higher, since the date of service connection.  Therefore, the Board considers it unnecessary to divide the period on appeal into distinct stages for purposes of discussing and weighing the pertinent evidence of record.  Fenderson v. West, 12 Vet. App. 119 (1999).

The record shows that, throughout his period of active service, the Veteran sought episodic treatment for head pain, which he attributed to a series of pre-service and post-service closed-head injuries.  Specifically, the Veteran told in-service medical providers that in 1996, prior to his entry into service, he had been involved in a motor vehicle accident in which he was knocked unconscious for an extended period.  He also acknowledged an additional pre-service head injury, which he had incurred while surfboarding in California.  With respect to in-service injuries, the Veteran reported a training accident in 1998 in which a tank hatch had closed on top of his head.  He also reported another 1998 incident in which he had been struck in the forehead by a steel fencepost driver.  On both occasions, the Veteran maintained, he had lost consciousness.

The Veteran's history of headaches, associated with dizziness and lightheadedness, was documented at the time of his separation examination.  Shortly following his discharge from the military, he was afforded a February 2007 VA general examination in which he again complained of frequent headaches.  The Veteran told the VA examiner that his headaches were productive of prostrating attacks, which were triggered by sugar consumption and manifested by severe photophobia, phonophobia, nausea, and vomiting.  During the episodes, the Veteran stated that he was forced to stop all activity and lie down in a dark room.  He further stated that he experienced prostrating attacks approximately once every three months and that each attack lasted for roughly two to three hours.  The Veteran added that the passage of time and prescription narcotics (Percocet) were the only alleviating factors for his headaches.  Notwithstanding their prostrating nature, however, the Veteran indicated that his headaches were not so frequent as to cause him to take time off from his fulltime pursuit of an Associate's degree in gunsmithing.  

The February 2007 examination included a clinical assessment, which was negative for any cranial nerve abnormalities.  Nevertheless, the examiner concluded, based on the Veteran's reported history and a review of his pertinent service medical records, that he met the diagnostic criteria for migraine headaches.

The record thereafter shows that the Veteran completed his program of studies and found work as a civilian contractor specializing in gunsmithing.  As he explained in correspondence to the VA, his work entailed frequent, month-long deployments to Iraq.  In between those deployments, the Veteran sought periodic outpatient treatment for headaches and related symptoms.  Specifically, VA medical records dated in October 2007 show that the Veteran complained of severe migraine episodes, each of which lasted for multiple days and occurred an average of two times per week.  Other VA records contain reports of ongoing episodes of head pain, accompanied by sensitivity to light, dizziness, and general feelings of malaise.  

The Veteran reprised his complaints of migraine headaches during a follow-up VA neurological examination in February 2010.  At that time, he described his migraine episodes as totally prostrating to the extent that he was unable to move or do anything that required visual focus.  He indicated that, during the episodes, he experienced persistent pain, which he rated as a 7 out of 10 in terms of severity.  The Veteran further indicated that the pain was concentrated around the left and midline sections of his head.  Additionally, he reported that his migraine symptoms included severe light and noise sensitivity, nausea, vomiting, diarrhea, excessive swelling, lightheadedness, and confusion.  He added that he experienced those symptoms at a variable frequency ranging from one or two times per month to twice weekly.  That represented a higher frequency of migraine headaches than was reported at his VA examination in February 2007.  Nevertheless, the February 2010 examiner concluded, based on the Veteran's statements and the other evidence of record, that his headache symptoms had remained relatively unchanged since that time.  

As on the prior VA examination, clinical evaluation was negative for any cranial abnormalities associated with the Veteran's headaches.  Based on that assessment, and the other evidence of record, the February 2010 VA examiner determined that the Veteran continued to meet the criteria for migraine headaches, which the examiner described as severe and poorly treated.  Notwithstanding that assessment, however, the examiner indicated that the Veteran's headaches did not require him to take extensive time off from his contracting duties.

The Board now turns to the relevant diagnostic criteria.  A 30 percent rating is warranted under Diagnostic Code 8100 for characteristic prostrating attacks occurring on an average of once a month over the last several months.  A maximum 50 percent rating is warranted for very frequent completely prostrating attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

The Board finds that the Veteran's migraine headaches are productive of prostrating attacks and have been so since the date of service connection.  The Veteran himself has characterized his migraine episode as prostrating and the Board considers this to be a valid description as his symptoms have been shown to render him powerless in the sense of being incapable of any activity.  Moreover, the Board observes that, while a lay person, the Veteran is competent to report symptoms, such as severe head pain, dizziness, and nausea, which are capable of lay observation.  Layno v. Brown, 6 Vet. App. 465 (1994).  He is also competent to report functional limitations associated with those symptoms, which are within the realm of his personal experience.  Further, the Board has no reason to question the credibility of the Veteran's assertions in the absence of any evidence to the contrary.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

Next, with respect to the frequency of the Veteran's prostrating attacks, the Board recognizes that, at the time of his initial VA examination, he described his migraine episodes as occurring "once every three months."  However, the Board observes that was an approximation on the Veteran's part.  Moreover, the other evidence of record indicates that the overall frequency of his prostrating attacks has more closely approximated the criteria for a 30 percent rating.  The Veteran's service medical records are replete with complaints and clinical findings of frequent head pain and related symptoms, including dizziness and nausea.  And his post-service medical records show that the symptoms have persisted on a similarly frequent basis up through the present time.  A VA outpatient treatment record dated in October 2007, only a few months after the Veteran's initial VA examination, indicated that he experienced migraines at an average frequency of two times per week.

The Board recognizes that the Veteran has not sought continuous post-service treatment for his service-connected headaches.  Nevertheless, in view of his aforementioned lay statements, the Board finds that the gaps in his treatment are likely attributable to his frequent deployments abroad as a civilian contractor.  Moreover, the Board considers it significant that, at his February 2010 VA examination, the Veteran's prostrating migraine headaches were noted to occur at a frequency varying from one or two times per month to twice weekly.  Those ranges fall squarely within the parameters for a 30 percent rating:  Further, the February 2010 examiner expressly noted that the Veteran's headache symptoms were relatively unchanged since his previous examination in early 2007.  That indicates that his overall severity of his service-connected disability has remained constant throughout the pendency of this appeal.

In light of the foregoing, the Board finds that the Veteran's migraine headaches have warranted an initial increased rating of 30 percent since the date of service connection.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2011).  In considering whether to assign a higher rating, however, the Board finds that the Veteran has not met the schedular criteria for the maximum 50 percent rating at any time during the relevant appeals period.  While the Veteran has complained about his migraine headaches' adverse impact on his daily life, he has not contended that this service-connected disability is manifested by very frequent completely prostrating attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2011).  Nor has the evidence otherwise shown that such manifestations exist.  On the contrary, the record shows that the Veteran has remained capable of full-time occupational functioning, first as a degree-seeking student and later as civilian contractor employed overseas.  At no time has the Veteran complained of having to miss significant amounts of school or work due to his migraine headaches.  Nor has he alerted VA to any other evidence that suggests that his migraine-induced prostrating attacks occur on such a frequent basis as to cause severe economic inadaptability.  Accordingly, the Board finds no basis to award a 50 percent rating in this instance.

In sum, the Board concludes that the Veteran's migraine headaches have warranted an initial rating of 30 percent, but no higher, for the period since July 11, 2006.  However, the Board finds that a rating in excess of the currently assigned 30 percent has not been warranted for the period since July 11, 2006.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  All reasonable doubt has been resolved in favor of the Veteran in making this decision.  The preponderance of the evidence is against the assignment of any higher ratings.  38 U.S.C.A. § 5107(b) (West 2002 & 2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Respiratory Disorder

Respiratory disorders are rated under Diagnostic Codes 6600 through 6817 and 6822 through 6847.  Ratings under those diagnostic codes will not be combined with each other.  Rather, a single rating will be assigned under the diagnostic code which reflects the predominant disability with elevation to the next higher rating only where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.96(a) (2011).

The Veteran's respiratory disorder has been rated 0 percent disabling under Diagnostic Code 6600, which contemplates chronic bronchitis.  The Board has also considered the applicability of other diagnostic codes.  However, while the Veteran's service medical records show that he was assessed in September 2002 with possible reactive airways disease, that diagnosis was not confirmed during the remainder of his active service or at any time thereafter.  Therefore, the Board finds that the diagnostic codes governing restrictive lung disease are not for application.  38 C.F.R. § 4.97, Diagnostic Codes 6840, 6841, 6842, 6843, 6844-6845 (2011).

Moreover, the Board finds that Diagnostic Codes 6601 (bronchiectasis), 6602 (bronichial asthma), 6603 (pulmonary emphysema) and 6604 (chronic obstructive pulmonary disease) are also inapplicable as the evidence does not show that the Veteran has been diagnosed with those conditions.  38 C.F.R. § 4.97, Diagnostic Codes 6600, 6601, 6603, 6605 (2011).  Nor does the record indicate that the Veteran has been diagnosed with any other respiratory disabilities that would warrant consideration under additional rating codes.  

The Board now turns to specific criteria outlined in Diagnostic Code 6600.  Those criteria provide for a 10 percent rating for chronic bronchitis for Forced Expiratory Volume in one second (FEV-1) of 71 to 80 percent predicted; a ratio of FEV-1 to Forced Vital Capacity (FVC) of 71 to 80 percent; or Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) of 66 to 80 percent predicted.  A 30 percent rating is warranted for FEV-1 of 56 to 70 percent predicted, FEV-1/FVC of 56 to 70 percent, or DLCO (SB) 56 to 65 percent predicted.  A 60 percent rating is warranted for FEV-1 of 40 to 55 percent predicted, FEV-1/FVC of 40 to 55 percent, DLCO (SB) of 40 to 55-percent predicted, or maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).  A 100 percent rating is warranted for FEV-1 less than 40 percent of predicted value, FEV-1/FVC less than 40 percent, DLCO (SB) less than 40-percent predicted, maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), cor pulmonale (right heart failure), right ventricular hypertrophy, pulmonary hypertension (shown by Echo or cardiac catheterization), episode(s) of acute respiratory failure, or requires outpatient oxygen therapy.  38 C.F.R. § 4.97, Diagnostic Code 6600 (2011).  

Additionally, while Diagnostic Code 6600 does not expressly provide for a 0 percent rating, VA's governing regulations provide that a 0 percent rating is nevertheless warranted when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31 (2011).

The Board observes that the above regulatory criteria, which took effect September 5, 1996, call for the use of pulmonary function test (PFT) results produced after optimum therapy, such as post-bronchodilator.  61 Fed. Reg. at 46, 720 (Sept. 5, 1996).  Additionally, the Board recognizes that, during the pendency of this appeal, the respiratory rating codes were amended to clarify the use of PFTs in evaluating respiratory disorders.  Effective October 6, 2006, a new paragraph (d) was added to 38 C.F.R. § 4.96, titled 'special provisions for the application of evaluation criteria for diagnostic codes 6600, 6603, 6604, 6825-6833, and 6840- 6845.'  That regulatory amendment requires PFTs to rate respiratory conditions except in certain situations, such as when the PFTs are inconsistent with the other clinical evidence of record and the examiner states why they are not a valid indication of respiratory functional impairment in a particular case.  38 C.F.R. § 4.96(d)(3) (2011).  In addition, the amended criteria direct that post-bronchodilator PFTs studies should be used except when the results of pre-bronchodilator tests are normal or when the examiner determines that post-bronchodilator studies should not be done and states why.  38 C.F.R. § 4.96(d)(4) (2011).  Those amended criteria also direct that, when evaluating a disability based on PFTs, post-bronchodilator results should be used unless such results are poorer than the pre-bronchodilator results, in which case the latter should be applied.  38 C.F.R. § 4.96(d)(5) (2011).  

The record shows that pulmonary function testing was performed at the initial February 2007 VA examination conducted in support of the Veteran's claim.  At that time, however, only pre-bronchodilator PFT results were obtained.  Those results showed that the Veteran exhibited an FEV-1 of 96 percent predicted and a FEV-1/FVC ratio of 102 percent predicted.  Diffusion capacity testing was not attempted.  

In addition to PFTs, the February 2007 examination included a clinical interview in which the Veteran reported a history of severe upper respiratory infections, which occurred approximately twice per year.  While the Veteran indicated that, on occasion, he had taken antibiotics and used inhalers, he denied that his respiratory symptoms had ever necessitated outpatient oxygen therapy.  The examination didn't find that his symptoms had ever resulted in reduced exercise capacity of less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation).  Nor did he report any episodes of acute respiratory failure or cardiovascular complications, such as cor pulmonale, right ventricular hypertrophy, and pulmonary hypertension.  

Subsequent VA outpatient records show that in October 2007 the Veteran sought treatment for upper respiratory complaints, manifested by wheezing, coughing, shortness of breath, and general flu-like symptoms.  His symptoms were treated with antihistamines and he was advised to curtail his smoking habit.  However, additional therapy was not administered.

The Veteran underwent a follow-up VA respiratory examination in April 2010.  That new examination, in contrast with the one in February 2010, included post-bronchodilator PFTs, the results of which were all within normal limits.  Specifically, the Veteran demonstrated FEV-1 of 97 percent predicted, a FEV-1/FVC ratio of 107 percent predicted, and DLCO (SB) of 84 percent predicted.  As on the prior examination, there were no findings of reduced exercise capacity, acute respiratory failure, cor pulmonale, right ventricular hypertrophy, and pulmonary hypertension.  Additionally, contemporaneous X-rays showed that the Veteran's reported respiratory symptoms did not result in any apparent pleural impairment.

The February 2010 VA examination results are the most recent clinical evidence obtained with respect to the Veteran's claim.  The Veteran has not since contended that his service-connected respiratory disorder has worsened.  Therefore, the Board finds that additional development by way of another VA examination would be redundant and unnecessary.  38 C.F.R. § 3.327 (2011).  Moreover, the Veteran has not submitted any additional evidence showing why an increased respiratory rating is warranted in this instance.  Nor has he provided any additional information that would enable VA to obtain such information on his behalf, despite receiving correspondence from the RO requesting that he submit additional information to support his claim.  Consequently, any information that may have been elicited in support of the Veteran's claim has not been not obtained because of his inability or unwillingness to cooperate.  The duty to assist in the development and the adjudication of claims is not a one-way street.  If a claimant wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Based on the foregoing, the Board finds that the Veteran's service-connected respiratory disorder has not warranted a compensable rating at any time since the date of service connection.  Throughout the pendency of this appeal, the Veteran's PFT results have all fallen within normal limits and, thus, are consistent with a 0 percent rating.  The February 2007 PFTs were conducted prior to the administration of any bronchodilator therapy.  Nevertheless, under 38 C.F.R. § 4.96(d)(4), pre-bronchodilator PFT results are sufficient for rating purposes when, as in this case, those results are normal.  The Board recognizes that the specific amendment codified in 38 C.F.R. § 4.96(d)(4) had not yet taken effect when the Veteran's filed his increased rating claim and, thus, is not binding in this instance.  Nevertheless, when post-bronchodilator PFT results were obtained at the time of second VA examination, those results also fell well below the threshold for a 10 percent rating under Diagnostic Code 6600.

Moreover, there is nothing else in the record to indicate that the Veteran's pulmonary functioning has met the criteria for a compensable rating at any time during the pendency of this appeal.  Nor does the record show that the Veteran has exhibited any of the other symptoms contemplated in the diagnostic criteria governing chronic bronchitis.  His VA examinations have consistently shown that his respiratory disorder does not result in a reduced exercise capacity of less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation) or in episodes of acute respiratory failure, cor pulmonale, right ventricular hypertrophy, pulmonary hypertension, FEV-1 of 80 percent or less predicted, FEV-1/FVC of 80 percent or less, or DLCO(SB) of 80 percent or less predicted.  Further, while the Veteran's VA outpatient treatment records show that he has intermittently used an inhaler and taken antibiotics to treat his respiratory symptoms, at no time have those symptoms been shown to require outpatient oxygen therapy.  Consequently, the Board has no basis to find that those symptoms have approximated the criteria for a higher evaluation under the applicable rating code.  38 C.F.R. § 4.97, Diagnostic Code 6600 (2011).  

The Board is sympathetic to the Veteran's assertions and does not question the sincerity of his belief that his respiratory disorder warrants a higher rating.  Moreover, the Board recognizes that the Veteran is competent to report respiratory symptoms, such as wheezing and shortness of breath, which are capable of lay observation.  Layno v. Brown, 6 Vet. App. 465 (1994).  Further, the Board considers his contentions to be credible in the absence of any evidence to the contrary.  Caluza v. Brown, 7 Vet. App. 498, (1995).  Nevertheless, the Board observes that, as a lay person without the appropriate medical expertise, the Veteran is not competent to provide a probative opinion on a medical matter, such as the severity of a current disability within the context of the applicable rating criteria.  Bostain v. West, 11 Vet. App. 124 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Therefore, his contentions, standing alone, are insufficient to refute the probative assessments of the VA examiners upon which the Board has relied in determining the most appropriate rating for the Veteran's respiratory disorder. 

In sum, the weight of the competent and credible evidence shows that the Veteran's service-connected respiratory disorder does not meet the criteria for a compensable rating under the applicable diagnostic criteria.  Moreover, while consideration has been given to staged ratings, the evidence of record does not establish that a higher evaluation has been warranted at any point during the pendency of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999).  As the preponderance of the evidence is against the Veteran's claim for an increased rating, that claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Tinnitus

The Veteran claims entitlement to an initial higher rating for bilateral tinnitus.  The RO previously denied that claim on the grounds that the Veteran was already in receipt of the maximum schedular rating possible under the pertinent diagnostic criteria.  38 C.F.R. §4.87, Diagnostic Code 6260 (2011).  

However, 38 C.F.R. § 4.25(b) and Diagnostic Code 6260, limit a Veteran to a single disability rating for tinnitus of 10 percent, regardless of whether it is unilateral or bilateral.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).

In light of the Federal Circuit's precedential ruling, the Board has no discretion to assign a rating in excess of 10 percent under Diagnostic Code 6260.  38 C.F.R. § 4.87, Diagnostic Code 6260 (2011).  Accordingly, as there is no legal basis upon which to award separate schedular evaluations for tinnitus in each ear, or to otherwise increase the Veteran's total compensation for that service-connected disability, his claim must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  

Extraschedular Consideration

The above determinations are based on application of provisions of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2011).  However, the regulations also provide for exceptional cases involving compensation.  Ratings shall be based, as far as practicable, upon the average impairments of earning capacity with the additional proviso that VA shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2011).  However, the Board finds in this case that the regular schedular standards are not inadequate.

The Board acknowledges that Veteran's complaints of functional impairment associated with his service-connected migraine headaches, respiratory disorder, and tinnitus.  Nevertheless, the Board considers it significant that, throughout the pendency of this appeal, the Veteran has demonstrated that he is capable of fulltime vocational and occupational activity, first as a degree-seeking student and later as a gunsmithing contractor for the United States military.  Thus, it does not appear that the individual service-connected disabilities for which the Veteran seeks higher ratings have either precluded him from working or markedly interfered with his employment.

In any event, the Board observes that the schedular rating criteria are designed to compensate for average impairments in earning capacity resulting from service-connected disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011).  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2011).  That is particularly true with respect to the neurological, respiratory, and ear codes used to rate the Veteran's migraine headaches, respiratory disorder, and tinnitus.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.87, 4.97, 4.124a, Diagnostic Codes 6260, 6600, 8100 (2011).  Those codes contemplate occupational and functional impairment as criteria for the assignment of schedular ratings.  

Additionally, the competent evidence of record does not show frequent, or, indeed, any, hospitalizations due to the Veteran's migraines, respiratory disorder, or tinnitus.  Nor does that evidence indicate that those service-connected disabilities result in a marked functional impairment to a degree other than that addressed by VA's Rating Schedule.  Accordingly, the Board finds that any degree of impairment associated with those disabilities is already contemplated by the applicable schedular criteria.  Van Hoose v. Brown, 4 Vet. App. 361 (1993) (disability rating is recognition that industrial capabilities are impaired).  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996). 


Duties to Notify and Assist the Appellant

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

If VA does not provide adequate notice of any of the elements necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

At the outset, the Board observes that the Veteran's claims for an increased initial ratings for migraine headaches, a respiratory disorder, and tinnitus all arise from his disagreement with the initial evaluations assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated.  Additional notice is not required and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Accordingly, the Board finds that VA satisfied its duties to notify the Veteran with respect to those issues.

Next, with respect to the claims for service connection for bilateral hearing loss and a right shoulder disorder, the Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because he has had a meaningful opportunity to participate effectively in the processing of those service connection claims with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Specifically, VA sent the Veteran letters, dated in September 2006 and June 2008, an April 2007 rating decision, and a November 2007 statement of the case, which discussed the particular legal requirements applicable to his hearing loss and right shoulder disorder claims, the evidence considered, the pertinent laws and regulations, and the reasons for the decision.  VA made all efforts to notify the appellant with regard to the evidence obtained, the evidence needed, and the responsibilities of the parties in obtaining the evidence.  

The Board acknowledges that the June 2008 letter, which notified the Veteran of the specific requirements regarding the assignment of disability ratings, was not sent until after the initial adjudication of his claims.  However, that notice applied only to the disabilities for which service connection was already in effect and, thus, cannot be considered prejudicial to the Veteran's hearing loss and respiratory claims.  In any event, the Board observes that, following the dissemination of that June 2008 letter, the RO readjudicated the Veteran's claims in February 2010 and May 2010 supplemental statements of the case.  The Board observes that the readjudication effectively cured any timing problem associated with inadequate notice prior to the initial rating action.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370 (2006 ).  Accordingly, the Board finds that any deficiency in notice to the Veteran constitutes harmless error, and he is not prejudiced by the Board's consideration of his claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Board erred by relying on various post-decisional documents for concluding that adequate 38 U.S.C.A. § 5103(a) notice had been provided to the appellant, but determining nonetheless that the evidence established the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claims, so found the error was harmless).

Additionally, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the May 2010 supplemental statement of the case. Overton v. Nicholson, 20 Vet. App. 427 (2006) (appellant afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  Nor has he contended that the examinations administered in support of his hearing loss and respiratory disorder claims were inadequate.  Similarly, the Veteran has not contested the examinations conducted with respect to his migraine headaches and respiratory disorder claims.  He also has not alleged those service-connected disabilities have worsened since his most recent examinations in February 2010 and April 2010.  Therefore, the Board finds that a remand is not required solely due to the passage of time since those examinations.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

In light of the foregoing, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Finally, the Board observes that, in light of the favorable disposition of the Veteran's traumatic brain injury claim, a discussion as to whether VA's duties to notify and assist the Veteran have been satisfied is not required with respect to that issue.  

ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for a right shoulder disability is denied.

Entitlement to service connection for residuals of a traumatic brain injury is granted.

Entitlement to an initial increased rating of 30 percent, but not higher, for migraine headaches for the period from July 11, 2006, to February 21, 2010, is granted.

Entitlement to a rating in excess of 30 percent for migraine headaches is denied.

Entitlement to an initial compensable rating for a respiratory disorder is denied.

Entitlement to an initial rating in excess of 10 percent for bilateral tinnitus is denied.


REMAND

Although the Board regrets the additional delay, further development is needed prior to the disposition of the Veteran's right hand, left shoulder, low back, left ankle, skin, and psychiatric disability claims.  

First, with respect to the Veteran's claim for increased rating for a service-connected right hand disability, that disability was originally rated 0 percent under the rating codes contemplating injuries to Muscle Group XI (the intrinsic muscles of the hand) and limitation of motion of the index or long finger.  38 C.F.R. §§ 4.71a, 4.73, Diagnostic Code 5309-5229 (2011).  However, following a February 2010 VA examination in which a painful right hand scarring was disclosed, a 10 percent rating was assigned pursuant to the rating codes governing Muscle Group XI injuries and unstable or painful scars.  38 C.F.R. §§ 4.73, 4.118, Diagnostic Code 5309-7804 (2011).  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2011).

As the Veteran's right hand disorder has been rated under the diagnostic criteria pertaining to muscle injuries, musculoskeletal disabilities, and scars, all of those criteria must be considered in determining whether a higher rating is warranted.  It is unclear whether any muscles in addition to those in Group XI are affected by his service-connected disability.  During the February 2010 VA examination, the Veteran was noted to be unable to force a closed fist or make the "OK sign" with his right hand.  That finding suggests potential impairment of the Group VIII muscles, which control extension of the wrist, fingers, and thumb, and abduction of thumb, and the Group VII muscles, which involve flexion of wrist and fingers.  38 C.F.R. § 4.73, Diagnostic Codes 5307, 5308 (2011).  

The possibility of complications involving multiple muscle groups is especially likely in hand injuries.  38 C.F.R. § 4.73, Diagnostic Codes 5309, Note (the hand is so compact a structure that isolated muscle injuries are rare, being nearly always complicated with injuries of bones, joints, tendons, and such).  However, without further comment from a clinician, it remains unclear to the Board whether any additional muscle groups are impacted by the Veteran's right hand disorder and, if so, whether their symptoms overlap with those encompassed in the rating previously assigned under the Muscle Group XI criteria.  38 C.F.R. § 4.73, Diagnostic Code 5309 (2011).  Similarly, the Board is unable to expressly determine whether there is more than one muscle group involved in the same anatomical region, which would warrant special consideration under the provisions of 38 C.F.R. §  4.55(e), which notes that, for compensable muscle group injuries which are in the same anatomical region but do not act on the same joint, the rating for the most severely injured muscle group will be increased by one level and used as the combined rating for the affected muscle groups. 

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & 2011); 38 C.F.R. § 3.159(c)(4) (2011); Robinette v. Brown, 8 Vet. App. 69 (1995).  In light of the foregoing, the Board finds that a remand for an additional VA examination is necessary in order to determine whether a higher rating is warranted under the applicable muscle codes.  Colvin v. Derwinski, 1 Vet. App. 171 (1991). 

An additional examination is also warranted with respect to the Veteran's left shoulder disorder.  That service-connected disability, like the Veteran's right hand disorder, is the result of shrapnel injuries incurred during his combat service.  Also, the Veteran's left shoulder disorder has been assigned a hyphenated rating under the muscle and musculoskeletal codes, specifically those governing limitation of motion of the arm and the Group VI Muscles, which control elbow extension.  38 C.F.R. § 4.71a, 4.73, Diagnostic Code 5201-5306 (2011).  However, the findings of the Veteran's previous February 2007 and February 2010 VA examinations indicate that his left shoulder shrapnel residuals may be so complex as to also involve the Group I and Group II Muscles (extrinsic muscles of shoulder girdle), the Group III and Group IV Muscles (intrinsic muscles of the shoulder girdle), and the Group V Muscles (flexor muscles of the elbow).  38 C.F.R. § 4.73, Diagnostic Codes 5301, 5302, 5303, 5304, 5305 (2011).  However, the extent of impairment is unclear to the Board as no VA examiner has yet addressed which specific muscle groups are implicated.  Accordingly, the Board finds that an additional examination is necessary to resolve that matter.

In addition to addressing the specific muscle groups impacted by the Veteran's right hand and left shoulder disorders, a VA examiner should, on remand, provide a discussion as to the presence or absence of cardinal signs and symptoms of muscle disability, including loss of power, weakness, lowered threshold of fatigue, fatigue pain, impairment of coordination, and uncertainty of movement.  The examiner should also indicate whether the overall impairment of each affected muscle group is moderate, moderately severe, or severe, as contemplated by the VA rating schedule.  38 C.F.R. § 4.73 (2011).

Additionally, the Board observes that, while the Veteran has been assigned a 10 percent rating for his right hand disorder, that rating is predominantly based on his painful scarring.  The musculoskeletal aspect of that service-connected disability is still rated 0 percent disabling, as is the musculoskeletal aspect of his left shoulder disorder.  The Veteran is also in receipt of a 0 percent rating based on orthopedic manifestations, specifically, tenosynovitis and limitation of motion, associated with a left ankle sprain.  38 C.F.R. § 4.71a, Diagnostic Codes 5024-5271 (2011).  Therefore, the Board must consider the provisions of 38 C.F.R. § 4.59, which provide for a minimum 10 percent rating for painful, unstable, or malaligned joints, due to healed injury.  38 C.F.R. § 4.59 (2011).  That regulation is applicable to claims, such as the ones at issue, which involve residuals of joint injuries in non-arthritis contexts.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  Thus, as it does not appear that any VA examiner has expressly commented on whether the Veteran's service-connected right hand, left shoulder, and left ankle disorders are productive of painful, unstable, or malaligned joints, an examination addressing that specific question should be conducted on remand.

Turning to the Veteran's low back disorder (functional chronic lumbar multifidus and mechanical lumbosacral strain), the Board observes that he is currently in receipt of a 10 percent rating under Diagnostic Code 5237, which governs lumbosacral strain.  38 C.F.R. § 4.71a, Diagnostic Code 5237 (2011).  The Veteran has also complained of radiculopathy associated with that disorder, which is contemplated under the neurological codes.  38 C.F.R. § 4.124a (2011).  The Board acknowledges that sensory and motor testing has not yielded definitive clinical evidence of nerve impairment.  However, the Board observes that advanced neurological tests, such as electromyography (EMG) or nerve conduction velocity studies, have not been administered.  Thus, in light of the Veteran's assertions, the Board finds that, on remand, he should be afforded a VA spine examination that expressly includes such testing.  

Additionally, the Board considers it significant that, at the time of the Veteran's most recent VA spine examination, the examiner was unable to determine additional limitations of joint function caused by pain with repeated use or during flare-ups, weakened movement, excessive fatigability, lack or endurance, or incoordination, from history or today's examination, without resorting to mere speculation.  The Board observes that such a finding is inherently speculative in nature and, thus, of low probative value.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Swann v. Brown, 5 Vet. App. 229 (1993); Bostain v. West, 11 Vet. App. 124 (1998); Obert v. Brown, 5 Vet. App. 30 (1993).  Accordingly, the Board finds that, on remand, a VA examiner should definitively address the provisions regarding additional function loss due to pain and other factors, which are critical in determining whether a higher rating is warranted for the Veteran's low back disorder.  38 C.F.R. §§ 4.40 4.45 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Next, with respect to the Veteran's claim for a skin disorder, diagnosed as tinea corporis, the Board notes that disorder is rated 0 percent disabling under the rating codes pertaining to dermatophytosis and to dermatitis or eczema.  38 C.F.R. § 4.118, Diagnostic Codes 7813-7806 (2011).  

Additionally, the Board observes that there are some disorders of the skin, including tinea corporis, which have active and inactive stages or are subject to remission and recurrence.  Where the evaluation of a disability that fluctuates in degree of disability is at issue, an examination of the disability during an active stage or during an outbreak is required.  Ardison v. Brown, 6 Vet. App. 405 (1994); Bowers v. Derwinski, 2 Vet. App. 675 (1992) (the frequency and duration of the outbreaks and the appearance and virulence of them during the outbreaks must be addressed).  Thus, the frequency, duration, and outbreaks of skin disease exacerbations must be addressed and the skin disorder should be considered, whenever possible, at a time when it is most disabling.

The Veteran's skin disorder was most recently assessed in a February 2010 VA examination in which he reported a history of rashes, which had their onset while he was stationed in Germany and were productive of depigmentation, hyperpigmentation, and other significant scarring across his scrotum.  Although there was no current evidence of eczema, leishmaniasis, or other active infection, the Veteran reported that his rashes reoccurred about every six to eight months.  Moreover, the February 2010 VA examiner commented that the Veteran had  very impaired skin, which might be susceptible to further infection.

When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  While the February 2010 VA examination is not overly stale, the comments from the Veteran and the examining clinician indicate that the Veteran's skin disorder may not have been at its most severe at the time of that examination.  Accordingly, the Board finds that a remand is warranted in order to afford the Veteran a VA examination that addresses the nature and severity of his service-connected skin disorder during its most active stage.  Ardison v. Brown, 6 Vet. App. 405 (1994); Bowers v. Derwinski, 2 Vet. App. 675 (1992).  

A remand is also warranted with respect to the Veteran's claim for service connection for a psychiatric disability.  VA considers diagnoses of mental disorders in accordance with the American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV).  Additionally, service connection cannot be established for a psychiatric disorder or other disability resulting from willful misconduct or the primary abuse of alcohol or drugs.  38 U.S.C.A. §§ 105(a), 1131 (West 2002); Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  Willful misconduct is defined as an act involving conscious wrongdoing or a known prohibited action, and alcohol and drug abuse are, by statute, deemed to be willful misconduct.  Libertine v. Brown, 9 Vet. App. 521 (1996); 38 C.F.R. §§ 3.1(n), 3.301 (2011).  For that reason, a grant of service connection is precluded for any abuse of alcohol and drugs during service, and for any disorder that is due to the abuse of alcohol or drugs.

In this case, the record shows that the Veteran was treated in service for "symptoms of anxiety and nervousness," which were attributed to his combat service in Iraq.  He also underwent in-service treatment for complications arising from excessive alcohol use.  

Following his discharge from service, the Veteran underwent a February 2007 VA general examination in which he was noted to have extensive exposure to combat and related psychiatric symptoms, including recurring dreams and fear of losing control of his aggressive impulses and an exaggerated startle response.  The Veteran was also noted to have a tendency to hear chattering voices of people who weren't really there, though it was observed that he was often intoxicated when those hallucinations occurred.  Notwithstanding the above symptoms, the VA examiner determined that the Veteran did not present the full symptom picture of posttraumatic stress disorder (PTSD) at that time.  Instead, the VA examiner determined that the Veteran's only Axis I DSM-IV diagnosis was alcohol dependence with hallucinations.

Subsequent VA outpatient records indicate that the Veteran screened positive for PTSD.  However, it does not appear that this assessment was rendered in accordance with the DSM-IV criteria.  Similarly, while the Veteran was noted to have symptoms of depression and anxiety, definitive diagnoses of those disorders were not made.  Significantly, the Veteran's anxiety was tentatively related to the shortness of breath associated with his service-connected respiratory disorder.

The record thereafter shows that the February 2010 VA clinician who conducted the Veteran's neurological examination observed that his reported psychiatric symptoms, including sleeplessness, irritability, hypervigilance, and hyperarousal, were all suggestive of emotional damage from his exposure to a very bloody war.  That VA examiner further noted that the Veteran's prior outpatient treatment records indicated either that he was totally unwilling to acknowledge symptoms at that time or that the examiner did not ask the right questions.  While the February 2010 examiner himself declined to render any psychiatric diagnosis, that examiner encouraged the Veteran to apply for a new psychiatric evaluation. 

In view of the February 2010 VA examiner's comments, and the other pertinent lay and clinical evidence, it remains unclear whether the Veteran meets the DSM-IV criteria for any current acquired psychiatric disorder and, if so, whether any psychiatric disorder is related to his combat experiences in Iraq or to any other aspect of his military service, including his service-connected respiratory disorder.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).

Accordingly, the Board finds that a new VA examination and opinion addressing the etiology of any current acquired psychiatric disorder is needed in order to fully and fairly assess the merits of his claim.  The new VA opinion should address all the pertinent clinical and lay evidence of record, including the February 2007 and February 2010 VA examiners' findings and the Veteran's statements regarding his current psychiatric symptoms, which are capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006).  That new VA opinion should also address any lay evidence regarding a continuity of psychiatric problems that have persisted since the Veteran's service, either alone or in combination with his service-connected skin disorder.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

Moreover, in light of the service and VA medical records showing extensive treatment for excessive alcohol use, the Board finds that, on remand, the VA examiner should expressly indicate whether any current psychiatric disability was caused or aggravated by any aspect of the Veteran's qualifying active service that did not involve substance abuse.  38 C.F.R. §§ 3.1(n), 3.301 (2011).  

Finally, it appears that VA medical records may be outstanding.  The record shows that, as of August 2008, the Veteran was receiving periodic VA treatment for the muscle and musculoskeletal disorders for which he seeks higher ratings and for the mental health symptoms for which he requests service connection.  However, with the exception of the 2010 VA examination reports, no subsequent VA records have been associated with his claims folder.  As it therefore appears there may be VA medical records dated after August 2008 that may contain information pertinent to the issues being remanded, the Board finds that further efforts to obtain any outstanding VA records should be made.  38 C.F.R. § 3.159(c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims folder all medical records from the VA Medical Center in Bay Pines, Florida, dated since August 2008.  

2.  After the above development has been completed, schedule the Veteran for a VA examination for the purpose of ascertaining the current nature and severity of his service-connected right hand, left shoulder, left ankle, and low back disabilities.  The claims folder should be reviewed by the examiner, and the examination report should note that review.  The examiner should provide a rationale for any opinion expressed and reconcile that opinion with all pertinent evidence of record, including the Veteran's pertinent VA outpatient treatment records and the February 2007 and February 2010 VA examination reports.  Specifically, the VA examiner's opinion should address the following:

a)  Identify all orthopedic pathology related to the Veteran's service-connected right hand disorder.  Conduct all necessary tests, to include range of motion studies of the right digits and wrist, expressed in degrees.  State whether the Veteran's right hand disorder is manifested by any painful flare-ups, and, if so, their frequency and duration.  Specify whether any flare-ups are accompanied by any additional limitation of motion.  Any determination should be portrayed in terms of the degree of additional range of motion loss.  State whether any ankylosis (favorable or unfavorable) is present.  

b)  Specify whether there is a gap between the right index and/or long fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible and, if so, whether that gap is one inch (2.5 centimeters) or more.  

c)  State whether the Veteran's right hand disability is productive of any actual painful, unstable or malaligned joint, due to healed injury.  Then, discuss whether the Veteran has additional functional loss due to that service-connected disability and describe any pain, weakened movement, excess fatigability, or incoordination present.  

d)  Identify which muscle groups are impacted by the Veteran's right hand disability.  State whether there is overlapping symptomatology between any affected muscle groups.  Specify whether there is more than one muscle group involved in the same anatomical region.  Also, note whether the overall degree of injury to each affected right hand muscle group would be considered moderate, moderately severe, or severe.  In so doing, the examiner should specifically state whether or not each of the cardinal signs and symptoms of a muscle disability is shown, including loss of power, weakness, lowered threshold of fatigue, fatigue pain, impairment of coordination, and uncertainty of movement.

e)  State whether the Veteran's service-connected right hand disability is manifested by any neurological impairment, and, if so, which nerves are involved, and the extent of the impairment.  The diagnostic criteria applicable to nerve impairment distinguish the types of paralysis as complete or incomplete.  Under incomplete paralysis, the degree of paralysis is further divided into the categories of mild, moderate, and severe.  With those categories in mind, classify any right shoulder neurological pathology, distinguishing among the categories and using the results of all pertinent testing of record.  Conduct all necessary sensory, reflex, and motor testing, to specifically include EMG or nerve conduction velocity studies.  Explain, in terms meaningful to a layperson, the base line results of those tests versus the results obtained for the Veteran.  Explain the meaning of any abnormal results obtained.

f)  Note whether the Veteran's right hand disability is productive of scarring and specify the size of any scar and whether it causes limitation of motion, or is unstable or superficial.

g)  Discuss whether the Veteran's right hand disability is productive of any additional functional impairment.  In particular, state what impact, if any, that service-connected disability has on the Veteran's activities of daily living, including his ability to obtain and maintain employment.  Also specify whether that disability is productive of marked interference with employment or frequent periods of hospitalization.

h)  Identify all orthopedic pathology related to the Veteran's service-connected left shoulder disability.  Conduct all necessary tests, to include range of motion studies, expressed in degrees.  State whether the Veteran's left shoulder disability is manifested by any painful flare-ups, and, if so, their frequency and duration.  Specify whether any flare-ups are accompanied by any additional limitation of motion.  Any determination should be portrayed in terms of the degree of additional range of motion loss.  State whether any ankylosis (favorable or unfavorable) is present.  

i)  State whether the Veteran's left shoulder disability is productive of any actual painful, unstable or malaligned joint, due to healed injury.

j)  Discuss whether the Veteran has additional functional loss due to his left shoulder disability and describe any pain, weakened movement, excess fatigability, or incoordination present.  

k)  Identify which muscle groups are impacted by the Veteran's left shoulder disability.  State whether there is overlapping symptomatology between any affected muscle groups.  Specify whether there is more than one muscle group involved in the same anatomical region.  Also note whether the overall degree of injury to each affected left shoulder muscle group would be considered moderate, moderately severe, or severe.  In so doing, the examiner should specifically state whether or not each of the cardinal signs and symptoms of a muscle disability is shown, including loss of power, weakness, lowered threshold of fatigue, fatigue pain, impairment of coordination, and uncertainty of movement.

l)  State whether the Veteran's service-connected left shoulder disability is manifested by any neurological impairment, and, if so, which nerves are involved, and the extent of the impairment.  The diagnostic criteria applicable to nerve impairment distinguish the types of paralysis as complete or incomplete.  Under incomplete paralysis, the degree of paralysis is further divided into the categories of mild, moderate, and severe.  With those categories in mind, classify any right shoulder neurological pathology, distinguishing among the categories and using the results of all pertinent testing of record.  Conduct all necessary sensory, reflex, and motor testing, to specifically include EMG or nerve conduction velocity studies.  Explain, in terms meaningful to a layperson, the base line results of those tests versus the results obtained for the Veteran.  Explain the meaning of any abnormal results obtained.

m)  Note whether the Veteran's left shoulder disability is productive of scarring and specify the size of any scar and whether it causes limitation of motion, or is unstable or superficial.

n)  Discuss whether the Veteran's left shoulder disability is productive of any additional functional impairment.  In particular, state what impact, if any, the Veteran's service-connected disability has on his activities of daily living, including his ability to obtain and maintain employment.  Also specify whether that disability is productive of marked interference with employment or frequent periods of hospitalization.

o)  Identify all orthopedic pathology related to the Veteran's service-connected left ankle disability.  Conduct all necessary tests, to include range of motion studies, expressed in degrees.  

p)  State whether the Veteran's left ankle disability is manifested by any painful flare-ups, and, if so, their frequency and duration.  Specify whether any flare-ups are accompanied by any additional limitation of motion.  Any determination should be portrayed in terms of the degree of additional range of motion loss.  State whether any ankylosis (favorable or unfavorable) is present.  

q)  State whether the Veteran's left ankle disability is productive of any actual painful, unstable or malaligned joint, due to healed injury.

r)  Discuss whether the Veteran has additional functional loss due to his left ankle disability and describe any pain, weakened movement, excess fatigability, or incoordination present.  

s)  State whether the Veteran's service-connected left ankle disability is manifested by any neurological impairment, and, if so, which nerves are involved, and the extent of the impairment.  The diagnostic criteria applicable to nerve impairment distinguish the types of paralysis as complete or incomplete.  Under incomplete paralysis, the degree of paralysis is further divided into the categories of mild, moderate, and severe.  With those categories in mind, classify any right shoulder neurological pathology, distinguishing among the categories and using the results of all pertinent testing of record.  Conduct all necessary sensory, reflex, and motor testing, to specifically include EMG or nerve conduction velocity studies.  Explain, in terms meaningful to a layperson, the base line results of those tests versus the results obtained for the Veteran.  Explain the meaning of any abnormal results obtained.

t)  Discuss whether the Veteran's left ankle disability is productive of any additional functional impairment.  In particular, state what impact, if any, the Veteran's service-connected disability has on his activities of daily living, including his ability to obtain and maintain employment.  Also specify whether that disability is productive of marked interference with employment or frequent periods of hospitalization.

u)  Identify all orthopedic pathology related to the Veteran's service-connected low back disability.  Conduct all necessary tests, to include range of motion studies, expressed in degrees.  

v)  State whether the Veteran's low back disability is manifested by any painful flare-ups, and, if so, their frequency and duration.  Specify whether any flare-ups are accompanied by any additional limitation of motion.  Any determination should be portrayed in terms of the degree of additional range of motion loss.  State whether any ankylosis (favorable or unfavorable) is present.  

w)  Discuss whether the Veteran has additional functional loss due to his low back disability and describe any pain, weakened movement, excess fatigability, or incoordination present.  

x)  State the length of time during the past 12 months that the Veteran has had incapacitating episodes due to his low back disability.  Incapacitating episodes are periods of acute signs and symptoms due to intervertebral disc syndrome that require bed rest prescribed by a physician and treatment by a physician.

y)  State whether the Veteran's service-connected low back disability is manifested by any neurological impairment, and, if so, which nerves are involved, and the extent of the impairment.  The diagnostic criteria applicable to nerve impairment distinguish the types of paralysis as complete or incomplete.  Under incomplete paralysis, the degree of paralysis is further divided into the categories of mild, moderate, and severe.  With those categories in mind, classify any right shoulder neurological pathology, distinguishing among the categories and using the results of all pertinent testing of record.  Conduct all necessary sensory, reflex, and motor testing, to specifically include EMG or nerve conduction velocity studies.  Explain, in terms meaningful to a layperson, the base line results of those tests versus the results obtained for the Veteran.  Explain the meaning of any abnormal results obtained.

z)  Discuss whether the Veteran's low back disability is productive of any additional functional impairment.  In particular, state what impact, if any, the Veteran's service-connected disability has on his activities of daily living, including his ability to obtain and maintain employment.  Also specify whether that disability is productive of marked interference with employment or frequent periods of hospitalization.

3.  Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected skin disability, diagnosed as tinea cruris.  The claims folder should be reviewed by the examiner, and the examination report should note that review.  The examiner should provide a rationale for the opinion and reconcile it with all pertinent evidence of record, including the report of the Veteran's February 2010 VA examination, in which his service-connected skin disability was found to be subject to additional exacerbation.  The examiner should also consider the Veteran's assertions that his service-connected skin disability is worse that indicated on that examination.  Also, in view of the February 2010 examiner's findings and the Veteran's subsequent assertions, efforts should be made to schedule the Veteran for an examination during that time of the year when his symptoms are at their most active stage.  Specifically, the examiner should address the following: 

a)  Identify all pathology related to the Veteran's service-connected skin disability.  

b)  Specify the location and extent of the skin disability in terms of a percentage of the body affected and a percentage of exposed areas affected, and state the frequency that systemic therapy, such as corticosteroids or immunosuppressive drugs, have been required during the past 12-month period.  

c)  State whether the skin disability is manifested by exfoliation, exudation, or itching involving an exposed surface or extensive area; constant exudation or constant, extensive lesions, or marked disfigurement; systemic or nervous manifestations and ulceration, extensive exfoliation, or extensive crusting; or whether it is exceptionally repugnant.  

d)  Indicate whether the Veteran has experienced any flare-ups of his skin disability during the last year.

e)  Note whether the Veteran's skin disability is productive of scarring and specify the size of any scar, whether it causes limitation of motion, is unstable or superficial, and whether it limits function.  If limitation of function is shown, state what motions or functions are limited and to what extent.  Describe the current extent and severity of any scarring.

f)  Discuss how the Veteran's skin disability impacts his activities of daily living, including his ability to obtain and maintain employment.

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current acquired psychiatric disability.  The claims folder should be reviewed by the examiner and that review should be indicated in the examination report.  The examiner should specifically attempt to reconcile the opinion with all other pertinent evidence of record, including the February 2007 VA general examination report, indicating that the Veteran exhibited characteristics of PTSD but did not meet the criteria for that disorder or any other Axis I psychiatric disability apart from alcohol dependence and hallucinations.  The examiner should also consider the follow-up February 2010 VA neurological examination in which the clinician noted that the Veteran's psychiatric symptoms warranted additional testing.  Additionally, the VA examiner should consider the Veteran's service medical records, which show treatment for anxiety and nervousness, attributable to his combat service in Iraq, and complications arising from excessive alcohol use.  The examiner should consider the Veteran's post-service medical records, indicating that he has exhibited symptoms of PTSD, depression, and anxiety, the latter of which has been tentatively related to the shortness of breath associated with his service-connected respiratory disorder.  Finally, the VA examiner should address any pertinent lay evidence regarding a continuity of symptomatology of psychiatric problems since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The examiner's opinion should specifically address the following: 

a)  Diagnose all current psychiatric disabilities and provide a full multi-axial diagnosis pursuant to the Diagnostic and Statistic Manual of Mental Disorders, Fourth Edition (DSM- IV).

b)  Discuss whether it is at least as likely as not (50 percent or more probability) that any currently diagnosed acquired psychiatric disorder, excluding drug or alcohol abuse, was caused or aggravated by the Veteran's service-connected respiratory disorder.  

c)  State whether it is at least as likely as not (50 percent or more probability) that any currently diagnosed acquired psychiatric disorder, excluding drug or alcohol abuse, was otherwise caused or aggravated beyond its natural progression by any aspect of the Veteran's active service, to specifically exclude any in-service substance abuse.

d)  Discuss whether it is it more likely than not (more than 50 percent probability) that any currently diagnosed acquired psychiatric disorder is the result of abuse of alcohol or drugs.

5.  Then, readjudicate the claims remaining on appeal, considering all applicable rating criteria.  Also consider whether there are any factors that would warrant referral to the Under Secretary for Benefits or the Director, VA Compensation and Pension Service for assignment of extraschedular rating under the provisions of 38 C.F.R. § 3.321.  If any aspect of the decision remains adverse to the Veteran, issue a supplemental statement of the case that notifies the Veteran of the applicable rating criteria.  Allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (2011).



______________________________________________
Harvey P. Roberts 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


